GRUBB, District Judge.
These appeals are not to he distinguished in their facts or the applicable law from the case of Wallis, Assistant Commissioner of Immigration, v. United States, on relation of Ng Sam and others, 230 Fed. 71, - C. C. A. -, just decided, and are governed by the ruling in that case.
The orders of the District Court involved in the direct appeals, making the writs absolute and discharging the relators, Fei Nei and Chung (or Chang) Jung, are reversed, and the cases remanded to the District Court, with directions to discharge the writs at relators’ costs, and the order involved in the cross-appeal of Ken Sew will be affirmed.